Case 1:17-mj-00229-RER Document 4 Filed 08/02/19 Page 1 of 2 PagelD #: 40

 

AFM
F.# 2016R02228
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
22 DO CeO cme xX
UNITED STATES OF AMERICA PROPOSED ORDER
“ag alnse* CR 18-633 (ERK)
ALEKSANDR ZHUKOV,
Defendant.
----------- eee eee x

Upon the application of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, by Assistant United States Attorney Alexander

Mindlin, for an order unsealing the following search warrants in the above-captioned matter:

 

Docket No.

 

17-M-229

 

18-M-1019

 

 

 

And upon the application of the same for an order effecting a limited unsealing

of the following search warrants in the above-captioned matter:

 

Docket No.

 

17-M-561

 

18-M-291

 

18-M-1019

 

 

 
Case 1:17-mj-00229-RER Document 4 Filed 08/02/19 Page 2 of 2 PagelD #: 41

WHEREFORE, it is ordered that the specified search warrants and underlying

affidavit in the above-captioned matter be unsealed as set forth above.

Dated: Brooklyn, New York
August 2 , 2019

 

HONORABLE STEVEN L. TISCIONE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
